United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3868
                                   ___________

John Hagenaar; Shirley Hagenaar,     *
                                     *
            Appellants,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Andrew County Sheriff’s Department; * Western District of Missouri.
Gary Howard; Robert Elam; City of    *
Savannah; Janet Hatcher; Ron         * [UNPUBLISHED]
Holliday,                            *
                                     *
            Appellees.               *
                                ___________

                             Submitted: February 2, 2009
                                Filed: February 23, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       John and Shirley Hagenaar appeal the district court’s1 dismissal of their
complaint for lack of subject matter jurisdiction. Following careful de novo review,
we conclude dismissal was proper because the Hagenaars failed to state a claim for
relief against any named defendant. See LeMay v. U.S. Postal Serv., 450 F.3d 797,


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
799 (8th Cir. 2006) (standard of review); Phipps v. FDIC, 417 F.3d 1006, 1010 (8th
Cir. 2005) (this court may affirm for any reason supported by record).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                       -2-